              Case 2:18-cv-01635-JCC Document 119 Filed 03/17/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                         CASE NO. C18-1635-JCC
      MAEDA,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint status report and stipulated
19   motion regarding further briefing (Dkt. No. 118.) The parties represent that they may be able to
20   narrow the issues in need of the Court’s resolution and request that the Court allow them
21   additional time to do so before setting a final briefing schedule. (Id.) Having reviewed the
22   motion and the relevant record and finding good cause, the Court hereby GRANTS the motion
23   and ORDERS as fol1ows:
24          Should the parties be unable to completely resolve any remaining disputes between them
25   by March 31, 2021, then the parties shall adhere to the following cross-motion schedule:
26                  a. Plaintiffs shall file their final substantive dispositive motion by April 9, 2021,

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
             Case 2:18-cv-01635-JCC Document 119 Filed 03/17/21 Page 2 of 2




 1                     limited to 30 pages.

 2                 b. Defendant shall file its opposition and cross-motion by April 30, 2021, limited

 3                     to 30 pages.

 4                 c. Plaintiffs shall file their reply and opposition by May 7, 2021, limited to 15

 5                     pages.

 6                 d. Defendant shall file its reply by May 21, 2021, limited to 15 pages.

 7          2.     If no summary judgment motions are necessary, due to resolution of all such

 8   issues, then Plaintiffs will file their motion for reasonable attorneys’ fees by April 16, 2021.
 9   Otherwise, Plaintiffs’ motion for reasonable attorneys’ fees shall be filed no later than 14 days
10   following the Court’s ruling on final summary judgment cross-motions.
11          3.     The Court adopts this schedule without prejudice to Plaintiffs’ right to file a
12   timely motion pursuant to 5 U.S.C § 552(a)(4)(F) for relief requested in the Corrected
13   Complaint (Dkt. No. 14).
14

15         DATED this 17th day of March 2021.
16                                                          William M. McCool
                                                            Clerk of Court
17
                                                            s/Paula McNabb
18
                                                            Deputy Clerk
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
